ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 3/1/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1-4, 5-15, 17-20.
Specifically, the Applicant has changed the scope by narrowing the language by adding "rearward moving gesture" and “forward moving gestures”.
Furthermore, the Examiner would like to notified the Applicant on 3/12/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Wach. “Real-Time Hand Gesture Interface for Browsing Medical images” TSI , Vol. 1, No. 3, Issue 1, Page 175 of 185.  2007, hereinafter Wach. Wach teaches a handheld gesture for tracking the user’s name based on a color motion fusion model. Specifically, Wach teaches tracking the hand moving closer or further from the camera to determine the zoom. 

/ONEAL R MISTRY/
Examiner, Art Unit 2665